Citation Nr: 1735744	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for paralysis agitans (Parkinson's Disease).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, C.F., and K.A.


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1972 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned in May 2017.  During the hearing, the Veteran withdrew his appeal for posttraumatic stress disorder on the record; accordingly the claim is withdrawn.  See 38 C.F.R. § 20.204(b).  A transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran has submitted evidence indicating that he experienced tremors during active duty.  He is competent to report on this symptomology.  The Veteran has been diagnosed with Parkinson's disease but has not been afforded a VA examination and medical opinion to provide a nexus between his current disability and his claimed in-service tremors.  Therefore, as the record does not contain competent medical evidence to allow the VA to decide the Veteran's claim, a VA examination is appropriate to determine the etiology of his Parkinson's disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his Parkinson's disease.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.

(a) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease had its onset during service or is otherwise related to service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The examination report should reflect consideration of the Veteran's documented medical history and competent lay assertions, including the statements that the Veteran experienced tremors during active duty and he did not experience them prior to service.  The tremors remained subsequent to the Veteran's discharge to the present.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

3.  After completing the requested actions, any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response before the claims file is returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




